Citation Nr: 0007651	
Decision Date: 03/22/00    Archive Date: 03/28/00

DOCKET NO.  95-23 707	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to a disability evaluation in excess of 40 
percent for a gastrointestinal disorder including ulcerative 
colitis with duodenitis, peptic ulcer disease and deformity 
of the duodenal bulb.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Acosta, Counsel


INTRODUCTION

The veteran served on active duty from March 1974 to April 
1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) New Orleans, Louisiana, 
Regional Office (RO).  It was remanded by the Board in 
December 1998 for additional development and is now back at 
the Board.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the matter on appeal has been obtained and developed by the 
agency of original jurisdiction.

2.  It has not been objectively shown that the service-
connected gastrointestinal disorder is at least severe in 
nature, with evidence of pain that is only partially relieved 
by standard ulcer therapy, periodic vomiting, recurrent 
hematemesis or melena and manifestations of anemia and weight 
loss productive of definite impairment of health; or with 
evidence of numerous attacks per year and malnutrition, with 
the health being only fair during remissions.


CONCLUSION OF LAW

A disability evaluation in excess of 40 percent for the 
service-connected gastrointestinal disorder including 
ulcerative colitis with duodenitis, peptic ulcer disease and 
deformity of the duodenal bulb, is not warranted.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.10, 4.113, 4.114, Part 4, Diagnostic Codes 7305 and 7323 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that, in accordance with 
38 U.S.C.A. § 5107(a) (West 1991), and Murphy v. Derwinski, 1 
Vet. App. 78 (1990), the veteran has presented a well-
grounded claim for an increased rating.  The facts relevant 
to this appeal have been properly developed and VA's 
obligation to assist the veteran in the development of his or 
her claim (not to be construed, however, as shifting from the 
claimant to VA the responsibility to produce necessary 
evidence, per 38 C.F.R. § 3.159(a) (1999)), has been 
satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by VA's Schedule for Rating 
Disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1, Part 4 (1999) (Schedule).  Separate rating codes 
identify the various disabilities.  In determining the 
current level of impairment, the disability must be 
considered in the context of the whole recorded  history.  
38 C.F.R. § 4.2 (1999).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (1999).  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating; otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.7 (1999).

There are diseases of the digestive system, particularly 
within the abdomen, which, while differing in the site of 
pathology, produce a common disability picture characterized 
in the main by varying degrees of abdominal distress or pain, 
anemia and disturbances in nutrition.  Consequently, certain 
coexisting diseases in this area, as indicated in the 
instruction under the title "Diseases of the Digestive 
System," do not lend themselves to distinct and separate 
disability evaluations without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  
38 C.F.R. § 4.113 (1999).

Ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 
7342, and 7345 to 7348 inclusive will not be combined with 
each other.  A single evaluation will be assigned under the 
diagnostic code which reflects the predominant disability 
picture, with elevation to the next higher evaluation where 
the severity of the overall disability warrants such 
evaluation.  38 C.F.R. § 4.114 (1999).

A review of the record reveals that the service-connected 
gastrointestinal disability was originally rated under the 
provisions of Diagnostic Code 7323 of the Schedule, which 
addresses the rating of ulcerative colitis, and that, upon 
the RO's review of additional medical evidence, the current 
rating of 40 percent was thereafter assigned under the 
provisions of Diagnostic Code 7305 of the Schedule, which 
addresses the rating of duodenal ulcers.  See, 38 C.F.R. 
§ 4.114, Part 4, Diagnostic Codes 7305 and 7323 (1999).

Diagnostic Code 7305 provides for a rating of 40 percent when 
the disability is shown to be moderately severe, with 
symptoms less than those for a severe rating but with 
impairment of health manifested by anemia and weight loss; or 
recurrent incapacitating episodes averaging 10 days or more 
in duration at least four or more times a year.  This 
diagnostic code also provides for a maximum rating of 60 
percent when it is shown that the disability is severe in 
nature, with pain only partially relieved by standard ulcer 
therapy, and with periodic vomiting, recurrent hematemesis or 
melena, and manifestations of anemia and weight loss 
productive of definite impairment of health.  See, 38 C.F.R. 
§ 4.114, Part 4, Diagnostic Code 7305 (1999).

Diagnostic Code 7323 of the Schedule also provides for a 
rating of 60 percent if it is shown that the disability is 
severe in nature, with numerous attacks a year and 
malnutrition, with the health only fair during remissions; 
and for a maximum rating of 100 percent if it is shown that 
the disability is pronounced, resulting in marked 
malnutrition, anemia, and general debility, or with serious 
complications as liver abscess.  See, 38 C.F.R. § 4.114, Part 
4, Diagnostic Code 7323 (1999).

According to the report of an August 1994 VA stomach medical 
examination, the veteran said that she had had six to seven 
flare-ups in the past year, with temperatures of 100 to 101 
degrees, passing blood, passing mucus, and six to ten bowel 
movements per day.  On examination, she was noted to weigh 
258 lbs., at a height of 5'5," and was described as a well-
developed and well-nourished obese female, with an obese 
abdomen, no apparent organomegaly or masses, and mild to 
moderate tenderness in the left side of her abdomen and left 
lower quadrant.  There was no rebound tenderness and the 
rectal examination was negative.  Stool was characterized as 
"hematest positive," and the pertinent diagnoses were 
listed as ulcerative colitis, history of duodenitis with 
moderate deformity of the duodenal bulb secondary to peptic 
ulcer disease (PUD), and very mild anemia, and it was also 
noted that the medication Prednisone could cause ulcers and 
that the veteran had "evidence of old PUD."

The report of a VA barium study that was conducted in August 
1994 reveals an impression of a moderate deformity of the 
duodenal bulb, thought to be due to scarring from a previous 
PUD, with no acute ulcer noted and an otherwise unremarkable 
study.

According to the report of a July 1997 VA general medical 
examination, the veteran said that her last major flare-up of 
her ulcerative colitis was in the Summer of 1996, that she 
was then placed on Prednisone 60 mg and that she had been 
tapering off since that time, having been off of the 
medication for approximately two months.  She said that she 
was having three to four bowel movements per day.  On 
examination, her bodyweight was reported as 262 lbs., with a 
maximum weight in the past year of 270 lbs.  Regarding her 
build and state of nutrition, it was noted that she was a 
well-developed, well-nourished, obese female.  Her abdomen 
was described as obese, without apparent organomegaly, nor 
masses, and it was noted that there was moderate tenderness 
in the epigastric area and left upper and lower quadrants, 
with no rebound tenderness.  Bowel sounds were 
"normoactive."  A CBC study revealed mild anemia, and the 
pertinent diagnosis was listed as ulcerative colitis, with 
history of PUD and duodenitis.

The report of a VA barium study that was conducted in July 
1997 indicates that the veteran had a very small sliding type 
hernia, no gastroesophageal reflux, and a stomach otherwise 
normal in appearance.  It also reveals that there was a very 
mild deformity of the proximal duodenum, possibly due to 
duodenitis, but with no definite active ulcer in the duodenum 
and no other abnormalities demonstrated.

The report of a March 1998 VA colonoscopy reveals normal 
colonic segments other than for mucosal changes, edema, an 
erythematous appearance, a friable appearance and superficial 
erosions, and impressions of a suboptimal exam secondary to 
retained stool, mucosal changes and "most likely" 
idiopathic ulcerative colitis.

According to the report of a June 1999 VA colonoscopy, the 
veteran's physical examination was unremarkable, and the 
findings included moderate widespread edema of the sigmoid 
colon and descending colon, with the mucosa of the sigmoid 
colon appearing edematous, erythematous, granular and 
scarred; erythematous, edematous and nodular mucosa of the 
transverse colon; many "pseudopolyps;" normal mucosa of the 
ascending colon and the cecum; a single pedunculated 
irregular polyp in the mid transverse colon; and small 
internal and external non-bleeding hemorrhoids.  The 
impressions included edema, mucosa, "many pseudopolyps," 
colonic polyp and hemorrhoids. 

In addition to the above colonoscopy, the record shows that 
the veteran underwent a VA esophagogastroduodenoscopy, with 
biopsy, also in June 1999.  The report of this procedure 
reveals again that the veteran's physical examination was 
unremarkable.  It also reveals findings of a normal esophagus 
and gastroesophageal junction, superficial erosion in the 
antrum of the stomach, normal pylorus, and mild scattered 
duodenal edema present in the duodenal bulb, as well as 
impressions of erosion, stomach, rule out h. pylori and 
edema.  Additionally, it is noted that VA outpatient medical 
records produced between 1996 and 1999 reveal several medical 
consultations due to complaints related to the service-
connected gastrointestinal disorder, to include blood in 
stools and lower abdominal pain, as well as June 1999 
pathology interpretations of the biopsies obtained in June 
1999 confirming the presence of a colonic polyp, with acute 
and chronic inflammation in the mid transverse colon; chronic 
inflammation with focal cryptitis and "paneth" cell 
metaplasia in the ascending colon and "acecum;" chronic 
inflammation with glandular distortion and increase in 
eosinophils within the lamina propria in the transverse 
colon; chronic inflammation, with glandular distortion and 
increase in eosinophils and lamina propria in the sigmoid 
colon; and chronic inflammation, with organisms consistent 
with "Helicobacter pylori" in the stomach.

As noted in the above discussion of the medical evidence in 
the file, the veteran has complained of several flare-ups of 
the service-connected disorder throughout the years, 
essentially in the form of blood in the stool and episodes of 
lower abdominal pain.  She was noted in July 1997 to have 
evidence of mild anemia, and she has been found to have a 
very mild deformity of the proximal duodenum, as well as 
polyps and pseudopolyps, but with no evidence of active 
ulcers.  However, the preponderance of the evidence is found 
to be against her claim for an increased rating, as there is 
no competent medical evidence in the file showing the 
service-connected disorder as being at least severe in 
nature, with pain that is only partially relieved by standard 
ulcer therapy, periodic vomiting, recurrent hematemesis or 
melena, and manifestations of anemia and weight loss 
productive of definite impairment of health.  The medical 
evidence in the record does not demonstrate either that the 
service-connected gastrointestinal disorder is at least 
severe in nature, as specifically defined in Diagnostic Code 
7323.  In other words, there is no competent medical evidence 
in the file demonstrating that the schedular criteria 
required by the two diagnostic codes applicable to this 
matter for a disability rating exceeding the current rating 
of 40 percent are met.

In view of the above, the Board concludes that a disability 
evaluation in excess of 40 percent for the service-connected 
gastrointestinal disorder is not warranted.

Finally, the Board notes that the record appears to show that 
the RO has not considered the question of a referral of the 
above matter to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) (1999).  
This regulation provides that, to accord justice in an 
exceptional case where the schedular standards are found to 
be inadequate, the field station is authorized to refer the 
case to the Chief Benefits Director or the Director, 
Compensation and Pension Service for assignment of an extra-
schedular evaluation commensurate with the average earning 
capacity impairment.  The governing criteria for such an 
award is a finding that the case presents such an exceptional 
or unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  The Court has held that, 
while the Board is precluded by regulation from assigning an 
extra-schedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance, the Board is not precluded from raising this 
question, and in fact is obligated to liberally read all 
documents and oral testimony of record and identify all 
potential theories of entitlement to a benefit under the law 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).

Regarding the above, the Board also notes that the Court has 
further held that the Board must address referral under 38 
C.F.R. § 3.321(b)(1) only where circumstances are presented 
which the Director of VA's Compensation and Pension Service 
might consider exceptional or unusual.  Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).  Having reviewed the evidentiary 
record with these mandates in mind, the Board is of the 
opinion that a referral for extra-schedular consideration is 
not warranted in the present case, due to the lack of a 
reasonable basis for further action on this question.  See, 
VAOPGCPREC. 6-96 (1996).


ORDER

A disability evaluation in excess of 40 percent for the 
service-connected gastrointestinal disorder including 
ulcerative colitis with duodenitis, peptic ulcer disease and 
deformity of the duodenal bulb, is denied.



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals


 

